                                                                  USDCSDNY
                                                                  DOCUMENT                       *
                                                                  ELECTRONICALLY FILED ~.
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                     DOC #: ----"'r----1-:-:-----i .
                                                                  DATE FILED:, ,_P-/'3/tfJZ.O:-'
                                                                             .,   •~:"   ,:,:..,.   I    "J-,,•    ..   -1   ...   __ ,
                                                                                                    ,.     < -~-




 JULIO MARTINEZ, RICHARD FRANKE,
 IRENE MOY, and NICOLE WOODS both
 individually and on behalf of all similarly situated        Case No. 1:17-CV-4555
 persons,                                                    (RMB)(DCF)

               Plaintiffs,                                   ECF Case

        v.



 BLOOMBERG L.P.,



               Defendant.



                             fllROPOSEDj FINAL JUDGMENT


       WHEREAS, on December 7, 2017, the Court conditionally certified a collective action

under the FLSA;


       WHEREAS, on October 28, 2019, the Court granted preliminary approval of the

Settlement Agreement and Release between the above-captioned Parties in this Litigation (the

"Agreement"), approved the form of the Notice of Class Action Settlement ("Class Notice"), and

authorized the mailing of Class Notices to the Class Members ("Preliminary Approval Order");


       WHEREAS, on      F.ek-ctz.y   .J , 2020, the Court entered its Order granting the Parties'
Motion for Final Approval of Class Settlement and Dismissal ("Motion for Judgment and Final

Approval") and Plaintiffs' Motion for Approval of Attorneys' Fees, Reimbursement of

Expenses, and Service Awards (the "Final Approval Order");



                                               1
        WHEREAS, in the Final Approval Order, the Court found that the Settlement is fair,

reasonable, and adequate within the meaning of Federal Rule of Civil Procedure 23(e), the Fair

Labor Standards Act, and all other applicable law;


       WHEREAS, the Court has found that the Class Notices sent to the Class Members (as

defined in the Agreement) fairly and adequately informed the Class Members of the terms of the

settlement, was consistent with Federal Rule of Civil Procedure 23 and due process, and was

given in the manner prescribed by the Agreement and the Preliminary Approval Order; and


       WHEREAS, in the Final Approval Order, the Court approved the Settlement

Administrator to make payments and distributions and take all measures described in the

Agreement as called for in the Final Approval Order;


       NOW, THEREFORE, IT IS HEREBY ORDERED that:


       This Court hereby enters final judgment in this case approving the Agreement as fair,

reasonable, and adequate, and dismisses this case with prejudice, in accordance with the terms of

the Agreement and the Final Approval Order.


       Class Members (as defined in the Settlement Agreement) received Notice under Rule

23(c)(2) and the Court finds them to be class members bound by this Final Judgment.


       Without affecting the finality of this Final Judgment in any way, the Court reserves

exclusive and continuing jurisdiction over this action, the Named Plaintiffs and all other

Qualified Class Members, and the Defendant for the purpose of supervising the implementation,

enforcement, construction, and interpretation of the Agreement, the Preliminary Approval Order,

the Final Approval Order, and this Final Judgment.           SO ORDERED:            DATE:,}Lh
                                                                                           '     }
                                                                                                     1~-2--0
                                                 2           ------~
                                                                   - - ---
                                                                       ~ -- -
                                                                            -- -
                                                                               - --
                                                                                  - ------
                                                                      DEBRA FREEMAN
                                                              UNITED STATES MAGISTRATE JU0Gf;
